     Case 3:14-cr-00175-WHA Document 1070-1 Filed 05/13/19 Page 1 of 3




1

2

3

4

5

6

7

8
9
                      EXHIBIT A
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                Case No. 14-CR-00175-WHA
        Case 3:14-cr-00175-WHA Document 1070-1 Filed 05/13/19 Page 2 of 3



                                   UNITED STATES DISTRICT COURT
1                                 NORTHERN DISTRICT OF CALIFORNIA
2                                     SAN FRANCISCO DIVISION

3
     UNITED STATES OF AMERICA,                                    Case No. 14-CR-00175-WHA
4
                                    Plaintiff,                    [PROPOSED] ORDER ADOPTING
5
                                                                  NEW CONDITIONS OF
6                                                                 PROBATION
            v.
7
     PACIFIC GAS AND ELECTRIC COMPANY,
8
                                    Defendant.
9

10

11          This order follows the May 7, 2019 sentencing hearing regarding defendant PG&E’s Form

12   12 violation. In addition to the conditions of probation already in effect, the Court imposes the

13   following new conditions of probation:

14               •   By no later than July 15, 2019, the PG&E Board of Directors, PG&E’s Chief

15                   Executive Officer and certain other PG&E senior executive leaders, the Monitor, and

16                   Probation shall visit Paradise and San Bruno to gain a firsthand understanding of the

17                   harm inflicted on those communities and meet with victims and others stakeholders,

18                   such as fire-fighting personnel and/or city officials.

19               •   A committee of the PG&E Board of Directors shall assume responsibility for tracking

20                   progress against PG&E’s Wildfire Safety Improvement Plan, as approved by the

21                   California Public Utilities Commission, and the new terms of probation imposed on

22                   April 3 regarding wildfire safety. The committee is to report in writing to the Board

23                   at least quarterly, and also present orally to the Board at least quarterly, PG&E’s

24                   progress in meeting the terms of the approved Wildfire Safety Improvement Plan and

25                   the April 3 terms of probation and, to the extent there are shortfalls, how PG&E will

26                   address the shortfalls.

27

28
                                                     3
                        [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                        Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1070-1 Filed 05/13/19 Page 3 of 3




1         IT IS SO ORDERED.

2    Dated: May _________, 2019
3

4

5                                                 WILLIAM ALSUP
                                                  UNITED STATES DISTRICT JUDGE
6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
                   [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                   Case No. 14-CR-00175-WHA
